Action on a promissory note. The defense is based on plaintiff’s breach of an alleged agreement to sell collateral security and apply the proceeds to the indebtedness represented by the note. On appeal by defendants from a resettled order granting plaintiff’s motion to set aside a verdict in defendants’ favor on the ground, among others, that it was against the weight of the evidence, the order is unanimously affirmed, without costs. Appeal by plaintiff from an order denying its motion for a directed verdict dismissed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. ,